Title: To John Adams from Samuel Cooper, 9 February 1781
From: Cooper, Samuel
To: Adams, John



My dear Sir
Boston N.E. Feby 9th 1780 i.e. 1781

Colonel Johonnot who sails in the Frigate Alliance, I expected would have tarried with us a day or two longer. His sudden and unexpected Call to go on Board this Ship which now lies at some Distance from the Town allows me but a Moment to write you. The Colonel can give you all the News. Colonel Laurens who goes in the same Vessel upon some secret and important Errand of Congress is capable of stating to you the present Situation of our Affairs. The raising an Army during the War, goes on more slowly than I could wish; I hope we shall compleat this Business in Time, but Republican Governments, tho the best in the World upon the whole, are not remarkable for Decision and Energy in military Matters. Money is now our great Desideratum. The general Court have made new Arrangements in pecuniary Matters, by a small Majority in the House and a large one in the Senate, and have repealed all Tenders except in hard Money or Paper Equivalent, and gone into other Methods adapted to restore public Credit. We cannot pay the Charges of the War in the Year, and are sensible of the Necessity of Loans. The Resources of this Country are a sure Fund for them; and as they must increase every day, the principal as well as the Interest may be easily paid in a moderate Term of Time upon the Restoration of Peace; It would be to the Advantage of our Allies, and the Neutral Powers to entertain this Idea of us, and aid us in the present Pinch; Without which I am afraid we shall not be able to act in the common Cause as our Friends expect and we wish. Colonel Johonnot goes to France upon a Plan of Business; Your Friendship to him in this will oblige us both. He will see you upon the Affairs of his Son.
Please to accept a Copy of the Discourse delivered by me at the Commencement of a Constitution so much your own. The Call for the Departure of the Colonel is given, and I must subscribe myself, With every Sentiment of Respect and Friendship, Your obedient humble Servant

Saml: Cooper

 